United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-2065
                                     ___________

Harold H. Knight; Janice D. Knight,      *
                                         *
            Plaintiffs - Appellants,     *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
John B. Bissell, et al.,                 *
                                         *      [UNPUBLISHED]
            Defendants - Appellees.      *
                                    ___________

                           Submitted: November 5, 1999
                               Filed: November 10, 1999
                                   ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Harold and Janice Knight appeal the district court’s1 order dismissing their action
seeking to recover for personal injuries sustained in an automobile accident because
defendants allegedly conspired to harm and intimidate the Knights due to their public
opposition to the Iran-Contra affair and alleged CIA involvement in drug trafficking.
Having carefully reviewed the record, we conclude the district court properly dismissed




      1
      The HONORABLE ORTRIE D. SMITH, United States District Judge for the
Western District of Missouri.
the complaint because the Knights failed to prove their allegation of federal diversity
jurisdiction. Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-